Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-4 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Sklar et al. (U.S. Patent 5,098,426).

Regarding claim 1, Sklar et al. disclose a method comprising:
coupling the eye to a laser surgery system (“precision laser surgery and diagnostic/analytical instrument” 10 comprising a laser sub-system (50, 89, and 91), see col. 11:61 – col. 12:23, col. 16:60 – col. 17:8, co. 20:6-34 and figures 1 and 4) operable to measure a spatial disposition of an internal structure of the eye relative to the laser surgery system (at the very least elements 12-13, and 17 facilitate the coupling of the eye with the laser surgery system, see col. 11:61 – col. 12:2, col. 12:24-51, and figure 1);
measuring a spatial disposition of at least a portion of the corneal anterior surface by using the laser surgery system (see figure 2 quadrant 24b and 24c, see col. 13:6-45 and figure 2);
measuring a spatial disposition of at least a portion of the corneal posterior surface by using the laser surgery system (see figure 2 quadrant 24b and 24c, see col. 13:6-45 and figure 2);
generating a spatial disposition of an incision of the cornea based at least in part on the measured corneal anterior and posterior spatial dispositions and at least one corneal incision parameter (see figure 2 quadrant 24b and 24c, see col. 14:17-42. Also see col. 3:55 — col. 4:11, col. 4:47 — col. 5:4, col. 6:32-56, col. 14:17-48, col.15:16-35, col. 19:21-29, col. 22:23-35, col. 22:66 — col. 23:18, col. 26:3-63 for more discussion of the template); and
displaying a composite image that includes an image representative of the measured corneal anterior and posterior surfaces and an image representing the corneal incision (see col. 13:6-45, col. 14:17-42 and figure 2).

Regarding claim 2, Sklar et al. disclose the claimed invention of at least one corneal incision parameter includes a corneal incision line density parameter to control amount of overlap between adjacent lines of laser pulse focus points that will be used to form the corneal incision, since this includes the incision line density parameter of zero or off (e.g., no cut or no pulse) and 1 or incise/cut (e.g., cut or a cutting pulse).

Regarding claims 3-4, Sklar et al. disclose the claimed invention, see figure 2 and recall col. 3:55 — col. 4:11, col. 4:47 — col. 5:4, col. 6:32-56, col. 14:17-48 in  particular, col.15:16-35, col. 19:21-29, col. 22:23-35, col. 22:66 — col. 23:18, col. 26:3-63 for more discussion of the template.


Allowable Subject Matter

Claim 14 is allowed.

Claims 5-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: the prior art does not disclose, imply, suggest, teach or anticipate the presently claimed invention and/or provide a properly motivated combination thereof making the presently claimed invention obvious . . . . as defined by claim 14 in its entirety with particular attention given to the combination of anterior and posterior corneal surface image generation, along with the incision(s), and the anterior lens capsule image generation.  Note claim 5 is objected to but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON F ROANE whose telephone number is (571)272-4771. The examiner can normally be reached generally Mon-Fri 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON F ROANE/Primary Examiner, Art Unit 3792